        Case 1:20-cv-00547-JB-KRS Document 50 Filed 03/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

REINA VELA, et al.,

               Plaintiffs,

v.                                                             NO. 1:20-CV-547 JB/KRS

SWIFT TRANSPORTATION CO.
OF ARIZONA, LLC, et al.,

               Defendants.

                       ORDER EXTENDING PRETRIAL DEADLINES

       THIS MATTER is before the Court on the parties’ request at the March 10, 2021 status

conference to extend their pretrial deadlines.

       IT IS THEREFORE ORDERED that the case management deadlines in this case are

extended as follows:

       (a) Plaintiffs’ expert disclosure deadline:   May 14, 2021;

       (b) Defendants’ expert disclosure deadline: June 11, 2021;

       (c) Termination of discovery:                 July 16, 2021;

       (d) Dispositive motions deadline:             July 23, 2021;




                                                     ______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
